DISMISS and Opinion Filed September 23, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00691-CV

                      IN RE RYAN GALLAGHER, Relator

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-00049-2020

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Myers, and Justice Evans
                            Opinion by Justice Evans
      Before the Court are relator Ryan Gallagher’s July 21, 2020 “Motion for Writ

of Error and Turnover/Subpoena,” which we construe as a petition for writ of

mandamus, and real parties in interest’s July 23, 2020 “Motion to Strike Vexatious

Litigant Gallagher’s Presumed Mandamus, or Alternatively, Strike Improper

Briefing Pending Appeal.” Relator has been declared a vexatious litigant and is

prohibited from filing pro se any new litigation in a court of this State without first

obtaining permission from the local administrative judge. See TEX. CIV. PRAC. &

REM. CODE §§ 11.102(a), 11.103(a). A petition for writ of mandamus is a civil action

for which the vexatious litigant statute applies. Cooper v. McNulty, No. 05-15-
00801-CV, 2016 WL 6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no pet.)

(mem. op.) (citing Retzlaff v. GoAmerica Commc’ns Corp., 356 S.W.3d 689, 700

(Tex. App.—El Paso 2011, no pet.) (concluding under statutory definitions, “a

person who seeks mandamus relief commences a civil action in the appellate

court”)); see also TEX. CIV. PRAC. & REM. CODE § 11.001(2) (defining “litigation”

as “a civil action commenced, maintained, or pending in any state or federal court.”);
id. § 11.103(a) (the clerk of a court “may not file a litigation, original proceeding,

appeal, or other claim presented, pro se, by a vexatious litigant subject to a prefiling

order” unless the litigant first obtains permission).

      Relator filed this original proceeding without first obtaining the required

permission. By letter dated July 23, 2020, we ordered relator to file a copy of an

order from the local administrative judge giving him permission to file this original

proceeding by August 20, 2020. We cautioned him that failure to provide the written

verification of permission to file may result in dismissal of this original proceeding

for want of jurisdiction without further notice.

      To date, relator has not provided this Court with a written order from the local

administrative judge giving him permission to file this original proceeding.

Accordingly, we grant real parties’ motion to the extent that we dismiss this original

proceeding for lack of jurisdiction. See TEX. CIV. PRAC. & REM. CODE § 11.1035(b)

(the court “shall dismiss the litigation unless the [vexatious litigant subject to a

prefiling order] . . . obtains an order from the appropriate local administrative judge
                                          –2–
described by Section 11.102(a) permitting the filing of the litigation”); see also In

re Johnson, No. 03-13-00531-CV, 2013 WL 4822489, at *1 (Tex. App.—Austin

Aug. 30, 2013, orig. proceeding) (mem. op.) (dismissing petition for writ of

mandamus when vexatious-litigant relator made no showing that he had obtained

order from local administrative judge permitting filing thereof).




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE

200691F.P05




                                         –3–